Citation Nr: 0817695	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  06-01 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for 
service-connected residuals of gunshot wound (GSW) to the 
chest (Muscle Group (MG) XXI), moderately severe with slight 
residuals to MG XX.

2. Entitlement to an initial compensable rating for service-
connected bilateral hearing loss.

3. Entitlement to an initial rating in excess of 10 percent 
for service-connected tinnitus.


REPRESENTATION

Veteran represented by:	Georgianne F. Bolinger, 
Attorney at law
 



WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty July 1966 to April 1969.  
He is the recipient of the Purple Heart.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in February 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana.

In February 2004, the Board remanded the case to the agency 
of original jurisdiction (AOJ) to schedule the veteran for a 
hearing before a Veterans Law Judge (VLJ).  The veteran 
testified at a videoconference hearing before the undersigned 
Acting Veterans Law Judge in March 2008.  A transcript of the 
hearing is associated with the claims file.  

The Board notes that, at his March 2008 hearing, the veteran 
raised the claim for service connection for degenerative 
disease of the lumbosacral spine, secondary to the veteran's 
service-connected muscle disability.  This new claim is 
referred to the RO for appropriate action.





FINDINGS OF FACT

1.  Service-connected residuals of GSW to the chest (MG XXI), 
moderately severe with slight residuals to MG XX are 
manifested by no muscle problems, and two superficial and 
stable scars, without adhesions.  One scar is 5 centimeters 
long and 1 millimeter wide on the lumbosacral area, and one 
scar is 2 centimeters long by 2 centimeters wide on the back 
below the right scapula that is whitish in color, nontender, 
without edema or keloid formation.

2.  On March 27, 2008, prior to promulgation of a decision by 
the Board on the issues of entitlement to increased initial 
ratings for service-connected bilateral hearing loss and 
tinnitus, the veteran requested to withdraw his appeal on 
these issues.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 20 percent for 
service-connected residuals of GSW to the chest (MG XXI), 
moderately severe with slight residuals to MG XX under 
Diagnostic Code 5321 have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.73, Diagnostic Code 5321 (2007).

2. The criteria for a separate compensable rating under 
Diagnostic Code 5320 for service-connected residuals of GSW 
to the chest (MG XXI), moderately severe with slight 
residuals to MG XX have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.73, Diagnostic Code 5320 (2007).

3. The criteria for withdrawal of a substantive appeal on the 
issues of entitlement to an initial compensable rating for 
service-connected bilateral hearing loss and an initial 
rating in excess of 10 percent for service-connected tinnitus 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

VA must inform a claimant about the information and evidence 
not of record that is necessary to substantiate the claims, 
the information and evidence that VA will seek to provide, 
the information and evidence that the claimant is expected to 
provide, and request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claims.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
This notice must also be provided before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
the claims for VA benefits.  In this case, the veteran was 
provided with two VCAA notification letters in December 2003, 
prior to the initial unfavorable AOJ decision issued in 
February 2004.  An additional VCAA letter was sent in January 
2006. 

Additionally, while the appeal was pending, a decision of the 
Court of Appeals for Veterans Claims (Court) further defined 
the notice requirements with regard to increased compensation 
claims.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  At 
a minimum, the Court held, the Secretary must notify the 
claimant that, to substantiate such a claim: (1) the claimant 
must provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening on the claimant's 
employment and daily life (such as a specific measurement or 
test result), the Secretary must provide at least general 
notice of that requirement to the claimant; (3) the claimant 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant diagnostic codes, which typically provide for a 
range in severity of a particular disability from 0% to as 
much as 100% (depending on the disability involved), based on 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life; 
and (4) the notice must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation, e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability. 
 
In reviewing the claims file, the Board observes that the 
first VCAA notice issued in December 2003 informed the 
veteran that the evidence must show that his service-
connected disability had gotten worse, how VA would assist 
him in developing his claims, and his and VA's obligations in 
providing such evidence for consideration.  However, only the 
January 2006 letter requested that he send any evidence in 
his possession to VA.  Further, the veteran was not advised 
of the relevant diagnostic criteria and codes until the 
November 2005 statement of the case or that he should submit 
evidence of the impact of his disability on his employment 
and daily life until a March 2006 letter.

Failure to provide pre-adjudicative notice of any of the 
required elements of VCAA notice is presumed to create 
prejudicial error.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007); Simmons v. Nicholson, 487 F.3d 892 (Fed. 
Cir. 2007).  The Secretary has the burden to show that this 
error was not prejudicial to the veteran.  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  
Sanders; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

Initially, the Board notes that the although the December 
2003 letter did not request that the veteran provide VA with 
any relevant evidence, the letter did inform him that 
additional information or evidence was needed to support his 
claim, asked him to send the information or evidence to VA, 
and provided examples of the types of evidence that could be 
submitted.  Therefore, the Board finds that a reasonable 
person could be expected to understand that he should submit 
any relevant evidence during the development of the claim.  
Based on the above analysis, the Board finds that this 
deficiency in the December 2003 letter is harmless.  

Similarly, the Board determines that the inadequate timing of 
the March 2006 letter has not resulted in prejudice to the 
veteran.  See Bernard v. Brown; v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  Specifically, the Board notes that in his 
substantive appeal, the veteran argues in detail how his 
muscle injury meets the rating criteria for an increased 
rating.  Further, at his March 2008 hearing, he discussed how 
his disability had impacted his employment and daily life.  
Consequently, the Board concludes that the veteran had 
knowledge of the evidence he could submit to substantiate an 
increased rating for his disability and the criteria he must 
meet.  

The Court's decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), is 
also relevant to the instant claim.  Under Dingess/Hartman, 
VCAA notice requirements also apply to the evidence 
considered in determinations of the degree of disability and 
effective date of the disability once service connection has 
been established.  Here, a March 2006 letter advised the 
veteran of how to substantiate a disability rating and 
effective date for that rating.  The question of notice with 
regard to disability ratings is discussed above, and as the 
Board herein concludes that the preponderance of the evidence 
is against the veteran's increased rating claim, any question 
as to the assignment of an effective date is rendered moot.  

Based on the above analysis, the Board determines that the 
content requirements of VCAA notice have been met and the 
purpose of such notice, to promote proper development of the 
claim, has been satisfied.  See Vazquez-Flores at 41, citing 
Mayfield, 444 F.3d at 1333.  Based on the above, the Board 
finds that further VCAA notice is not necessary prior to the 
Board issuing a decision.

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim and providing him 
with a VA examination.  The veteran's service medical 
records, private medical records and the report of a January 
2006 VA examination were reviewed by both the AOJ and the 
Board in connection with adjudication of his claim.  The 
veteran has not identified any additional, relevant records 
that VA needs to obtain for an equitable disposition of his 
claim. 

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the veteran's 
claim without further development and additional efforts to 
assist or notify the veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  Therefore, the Board determines that the 
veteran will not be prejudiced by the Board proceeding to the 
merits of the claim.

II. Increased rating claim

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the veteran's service-connected muscle disability.  The Board 
has found nothing in the historical record that would lead to 
the conclusion that the current evidence of record is not 
adequate for rating purposes.  The Board is of the opinion 
that this case presents no evidentiary considerations that 
would warrant an exposition of remote clinical histories and 
findings pertaining to this disability beyond that which is 
set out herein below.  In an increased rating case the 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Additionally, in Fenderson v. West, 12 Vet. App. 119 (1999), 
the Court discussed the concept of the "staging" of ratings, 
finding that in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson at 126-28.  While this appeal was pending, 
the Court also held that staged ratings are appropriate for 
increased rating claims when factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Therefore, in accordance 
with Hart, the Board has considered the propriety of staged 
ratings in evaluating the veteran's service-connected muscle 
disability.

The veteran's service-connected residuals of GSW to the chest 
(MG XXI), moderately severe with slight residuals to MG XX 
has been assigned a 20 percent rating evaluation pursuant to 
38 C.F.R. § 4.130, Diagnostic Code 5321 (2007).  The veteran 
contends that his symptomology is worse than is contemplated 
under such initial rating, and that a higher rating should, 
therefore, be assigned.  Specifically, he contends that he is 
entitled to separate ratings for each afflicted muscle group, 
i.e., MG XX and MG XXI. 

The factors to be considered in evaluating disabilities 
residual to healed wounds involving muscle groups are set 
forth in 38 C.F.R. §§ 4.55, 4.56.  A muscle injury evaluation 
will not be combined with a peripheral nerve paralysis 
evaluation of the same body part unless the injuries affect 
entirely different functions.  38 C.F.R. § 4.55(a).  A 
through and through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  38 C.F.R. § 4.56(b).  For VA rating 
purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  38 C.F.R. § 4.56(c).

Diagnostic Code 5320 applies to residuals of injury to Muscle 
Group XX, namely spinal muscles, to include the sacrospinalis 
(erector spinae and its prolongations in thoracic and 
cervical regions).  The function of this muscle group is 
postural support of the body, extension, and lateral 
movements of the spine.  There are two sets of rating 
criteria within Diagnostic Code 5320, applicable to: (1) the 
cervical and thoracic region and (2) the lumbar region.  
Under Diagnostic Code 5320, a noncompensable rating is 
assigned for slight impairment.  A 20 percent rating is 
warranted if the impairment of the muscle group is moderate.  
Moderately severe impairment warrants a 40 percent rating.  
Severe impairment warrants a 60 percent rating.  38 C.F.R. § 
4.73, Diagnostic Code 5320.  

Diagnostic Code 5321, applies to residuals of injury to 
Muscle Group XXI, the thoracic muscle group, pertaining to 
the muscles of respiration, is to be evaluated on the 
severity of the injury manifested.  For slight injury, a 
noncompensable rating is assigned.  A 10 percent rating is 
warranted for moderate injury.  Severe or moderately severe 
injury warrants a 20 percent rating.

The factors to be considered in evaluating disabilities 
residual to healed wounds involving muscle groups are set 
forth in 38 C.F.R. §§ 4.55, 4.56.  A muscle injury evaluation 
will not be combined with a peripheral nerve paralysis 
evaluation of the same body part unless the injuries affect 
entirely different functions.  38 C.F.R. § 4.55(a).  A 
through and through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  38 C.F.R. § 4.56(b).  For VA rating 
purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination, and 
uncertainty of movement.  38 C.F.R. § 4.56(c).

The type of injury associated with a slight muscle disability 
is a simple wound of muscle without debridement or infection.  
The history with regard to this sort of injury would include 
service department record of superficial wound with brief 
treatment and return to duty, healing with good functional 
results and no cardinal signs or symptoms of muscle 
disability.  Objective findings should include minimal scar, 
no evidence of fascial defect, atrophy, or impaired tonus and 
no impairment of function or metallic fragments retained in 
muscle tissue.  38 C.F.R. § 4.56(d)(1).

The type of injury associated with a moderate muscle 
disability is a through and through or deep penetrating wound 
of short track from a single bullet, small shell or shrapnel 
fragment, without explosive effect of high velocity missile, 
residuals of debridement, or prolonged infection.  A history 
with regard to this type of injury should include service 
department evidence or other evidence of in-service treatment 
for the wound and consistent complaints of one or more of the 
cardinal signs and symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use 
affecting the particular functions controlled by the injured 
muscles.  Objective findings should include entrance and (if 
present) exit scars, small or linear, indicating short track 
of missile through muscle tissue and some loss of deep fascia 
or muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.  38 C.F.R. § 4.56(d)(2).

The type of injury associated with a moderately severe muscle 
disability is a through and through or deep penetrating wound 
by a small high-velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  A history with 
regard to this type of injury should include prolonged 
hospitalization in service for treatment of wound, consistent 
complaints of cardinal signs and symptoms of muscle 
disability, and, if present, evidence of inability to keep up 
with work requirements.  Objective findings should include 
entrance and (if present) exit scars indicating the track of 
the missile through one or more muscle groups, and 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
the sound side.  Tests of strength and endurance compared 
with sound side should demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3).

The type of injury associated with a severe muscle disability 
is a through and through or deep penetrating wound by a small 
high-velocity missile or large or multiple low-velocity 
missiles, or with shattering bone fracture or open comminuted 
fracture with extensive debridement, prolonged infection, or 
sloughing of soft parts, and intermuscular binding and 
scarring.  A history with regard to this type of injury 
should include prolonged hospitalization in service for 
treatment of wound, consistent complaints of cardinal signs 
and symptoms of muscle disability, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  Objective 
findings should include ragged, depressed, and adherent scars 
indicating wide damage to muscle groups in missile track, and 
indications on palpation of loss of deep fascia, muscle 
substance, or soft flabby muscles in wound area.  Also, 
muscles swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side should 
indicate severe impairment of function.  If present, the 
following are also signs of severe muscle disability: (A) X-
ray evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma and explosive effect of 
missile; (B) adhesion of scar to one of the long bones, 
scapula, pelvic bone, sacrum, or vertebrae, with epithelial 
sealing over the bone, rather than true skin covering in an 
area where bone is normally protected by muscle; (C) 
diminished muscle excitability to pulsed electrical current 
in electrodiagnostic tests; (D) visible or measurable 
atrophy; (E) adaptive contraction of an opposing group of 
muscles; (F) atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle; and (G) induration or atrophy of an 
entire muscle following simple piercing by a projectile.  38 
C.F.R. § 4.56(d)(4).

The Board observes that the words "mild," "moderate" and 
"severe" as used in the various diagnostic codes are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence, to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6.

In rating musculoskeletal disabilities, the provisions of 38 
C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The veteran's service medical records reveal that the veteran 
was struck by small weapons fire in February 1967.  Shrapnel 
entered through the right anterior chest and exited in the 
midline lower back.  Two fractured right ribs were noted.  
Surgery was performed, which involved debridement of the 
entry wound and removal of the metallic foreign body.  No 
further surgery was required.  An uneventful recovery was 
reported, and he was discharged from treatment in May 1967.  
Residuals noted included a loss of sharpness of the 
costovertebral angle and scars on the right chest and mid 
lower lumbar and right lower trapezius.  Subsequent to the 
injury, the veteran frequently reported low back pain.  An 
August 1967 record indicates doubt that the pain was related 
to the old wound, and a September 1967 record states that it 
was typical postural stress low back pain, and that there 
were absolutely no findings of consequence upon examination.  
His back was found to be within normal limits throughout 
service.  At separation, the GSW was noted by history, and 
the related scars were recorded, but the clinical examination 
was normal.

At a January 2004 VA examination, the veteran provided 
subjective symptoms of constant pain, mostly in the lower 
back, since the February 1967 GSW.  Objectively, the examiner 
stated that there was no problem with the muscles.  The two 
scars were observed to be superficial and stable, with no 
adhesions.  The lumbosacral scar was measured at 5 cm long by 
one mm wide, and the entrance scar was measured to be 2 cm by 
2 cm with irregular borders.  The scar was noted to be 
nontender on palpation and no keloid formation or edema was 
observed.  X-rays were performed and the examiner found 
moderate degenerative changes of the lumbosacral spine 
present, to which he attributed the veteran's impairment.  
The examiner also noted that the degenerative changes in the 
lumbosacral spine occurred after the operation for the GSW. 

The veteran has been assigned a 20 percent disability rating 
under Diagnostic Code 5321 for a moderately severe muscle 
disability of MG XXI, and a slight disability of MG XX.  A 
separate rating for MG XX impairment was not assigned under 
Diagnostic Code 5320 as a slight disability of MG XX warrants 
only a noncompensable rating.  The Board determines that 
neither a rating in excess of 20 percent under Diagnostic 
Code 5321, nor a separate compensable rating under Diagnostic 
Code 5320 is warranted. 

Specifically, although the veteran has subjective complaints 
of low back pain, this pain has not been attributed to a 
muscle disability by any competent medical professional.  
Rather, the January 2004 VA examiner indicates that there is 
no problem with the veteran's muscles and the low back pain 
is a result of a spinal disorder.  Although there is some 
indication that the veteran's spinal disorder may be related 
to his in-service injury, a determination with regard to that 
relationship or a disability rating based on that disorder is 
not before the Board at this time.  

A rating of 20 percent is the maximum rating available under 
Diagnostic Code 5321; thus, a higher rating under this 
Diagnostic Code could not be assigned, regardless of the 
evidence.  A compensable rating under Diagnostic Code 5320 is 
not warranted without evidence that he has consistent 
complaints of one or more of the cardinal signs or symptoms 
of muscle disability or some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side.  
38 C.F.R. § 4.56(d)(2).  To reiterate, the veteran's low back 
pain is medically determined to be a result of a spinal 
disorder, not the muscle damage from the in-service GSW.  
Thus, the Board does not consider the veteran's low back pain 
to be a cardinal symptom of his muscle disability, and 
accordingly, cannot base a compensable rating under 
Diagnostic Code 5320 on this symptomology.  See id.; see also 
38 C.F.R. §§ 4.40, 4.45; DeLuca.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2007), as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  The question of whether the veteran may 
receive a compensable rating for his spine disorder has been 
referred to the RO as noted in the introduction.  
Additionally, the veteran's scars are found to be superficial 
and stable without adhesions.  As such, a separate rating for 
scars related to his GSW is not warranted.  38 C.F.R. § 
4.118, Diagnostic Codes 7803, 7804, 7805.  A review of the 
record fails to reveal any functional impairment associated 
with the veteran's residuals of a GSW to warrant further 
consideration of alternate rating codes.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, in 
the present case, the preponderance of the evidence is 
against the veteran's claim of entitlement to a rating in 
excess of 20 percent for service-connected residuals of GSW 
to the chest (MG XXI), moderately severe with slight 
residuals to MG XX.  Therefore, his claim must be denied.

Additionally, referral for extra-schedular consideration has 
been contemplated.  An extra-schedular disability rating is 
warranted if the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that application of the regular schedular 
standards would be impracticable.  38 C.F.R. § 3.321(b)(1) 
(2007).  The Board finds no evidence that the veteran's 
service-connected muscle disability presents such an unusual 
or exceptional disability picture at any time so as to 
require consideration of an extra-schedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  The 
objective medical evidence of record shows that 
manifestations of the veteran's service-connected 
disabilities do not result in a marked functional impairment 
in a way or to a degree other than that addressed by VA's 
Rating Schedule.  The schedular rating criteria are designed 
to compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002).  Generally, the 
degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  38 C.F.R. 
§ 4.1.  Consequently, the Board concludes that referral of 
this case for consideration of an extra-schedular rating is 
not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).



III. Withdrawn claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  The veteran has withdrawn the issues of 
entitlement to increased initial ratings for service-
connected bilateral hearing loss and tinnitus.  Hence, there 
remain no allegations of errors of fact or law for appellate 
consideration for these issues.  Accordingly, the Board does 
not have jurisdiction to review the issues of entitlement to 
increased initial ratings for service-connected bilateral 
hearing loss and tinnitus.  These issues are, therefore, 
dismissed.


ORDER

A rating in excess of 20 percent for service-connected 
residuals of gunshot wound GSW to the chest (MG XXI), 
moderately severe with slight residuals to MG XX is denied.

The issue of entitlement to an initial compensable rating for 
service-connected bilateral hearing loss is dismissed.

The issue of entitlement to an initial rating in excess of 10 
percent for service-connected tinnitus is dismissed.



____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


